Citation Nr: 9913076	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  97-25 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, other than PTSD, as secondary to 
lumbosacral strain with herniated discs.

3.  Entitlement to an increased evaluation for lumbosacral 
strain, with herniated discs, currently evaluated as 40 
percent disabling.

4.  Whether a grant of service connection for lumbosacral 
strain with herniated discs should be expanded to include 
neurological deficits of the left lower extremity.

5.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran served on active duty from June 1968 to June 
1971, with service in the Republic of Vietnam.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in March 1997 and July 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

The issues of service connection for PTSD and neurological 
deficits of the left lower extremity, a rating in excess of 
40 percent for lumbosacral strain with herniated discs, and a 
TDIU will be addressed in the Remand which follows the order 
of this decision.


FINDING OF FACT

There is no competent medical evidence of a nexus between 
service-connected lumbosacral strain with herniated discs and 
any acquired psychiatric disorder, other than PTSD.  





CONCLUSION OF LAW

The claim of entitlement to service connection for an 
acquired psychiatric disorder, other than PTSD, as secondary 
to lumbosacral strain, with herniated discs, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  Secondary service connection may also be granted 
for the degree to which a nonservice-connected disorder is 
aggravated by a service-connected disorder.  When service 
connection is established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (1998); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  A claimant cannot meet 
this burden simply by presenting lay testimony because 
laypersons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  Claims 
for secondary service connection must be well grounded.  
Libertine v. Brown, 9 Vet. App. 521 (1996); Jones v. Brown, 
7 Vet. App. 134, 138 (1994).  

In the veteran's case, at a personal hearing in December 
1997, he testified that someone had indicated to him that he 
had depression due to back pain, and that such a finding 
should be in his records of treatment at the Huntington, West 
Virginia, VA Medical Center.  The veteran's representative 
stated that a claim was being made for service connection for 
depression or any other psychiatric disability which could be 
related to the veteran's service-connected back disorder.  By 
rating action in July 1998, the RO denied the veteran's 
secondary service connection claim as not well grounded.  

A review of the evidence of record reveals that, at a VA 
psychiatric examination in June 1996, diagnoses included:  On 
Axis I, major depression, recurrent, severe, without 
psychotic features; and, on Axis III, history of back injury 
damaging the L4, L5 and S1 region, to pinched nerves, to 
herniated discs.  The examiner did not make a finding or 
offer an opinion that the veteran's service-connected low 
back disorder had caused or aggravated non-service connected 
depression.  

In August 1996, Blake R. Burchett, M.D., a private physician, 
reported his opinion that the veteran was unemployable by 
reason of severe cervical degenerative disease, hypertension, 
diabetes, and anxiety.  Dr. Burchett did not offer an opinion 
as to any relationship between service connected lumbosacral 
strain with herniated discs and anxiety or depression.  

At a VA mental health clinic in August 1996, a therapist 
reported an assessment of PTSD, exacerbated by chronic pain.  
However, the issue here is whether the veteran's service-
connected low back disorder, or manifestations of that 
disorder, to include pain, has caused or aggravated an 
acquired psychiatric disorder other than PTSD, for which the 
veteran is seeking service connection.  (The issue of service 
connection for PTSD is addressed in the Remand below.)  

The veteran has attended sessions of an anxiety group at a VA 
mental health clinic since at least March 1997.  The 
treatment notes of those sessions do not include a finding or 
opinion by the therapist of a link between the veteran's low 
back disorder and anxiety or depression.  

In sum, there is no competent medical evidence of record 
showing a nexus between service connected lumbosacral strain 
with herniated discs and an acquired psychiatric disorder, 
other than PTSD, and, consequently, the veteran's secondary 
service connection claim must be denied as not well grounded.  
38 U.S.C.A. § 5107(a).  

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claim for 
secondary service connection for an acquired psychiatric 
disorder other than PTSD "plausible."  See generally 
McKnight v. Gober, 131 F. 3d 1483, 1484-5 (Fed. Cir. 1997).  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for secondary service connection for an acquired psychiatric 
disorder other than PTSD.  Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).  


ORDER

Service connection for an acquired psychiatric disorder, 
other than PTSD, as secondary to lumbosacral strain with 
herniated discs is denied. 


REMAND

The Board finds that further development of the evidence with 
regard to the veteran's remaining claims is appropriate, and 
this case will be remanded to the RO for that purpose.  
38 U.S.C.A. § 5107(a).  

With regard to the claim of entitlement to service connection 
for PTSD, the basis of the denial of the claim by the RO was 
that a stressor which would support the diagnosis of PTSD 
made at a VA psychiatric examination in June 1996 had not 
been verified.  38 C.F.R. § 3.304(f) (1998).  In June 1997, 
the RO requested supportive evidence of claimed inservice 
traumatic events from the United States Armed Services Center 
for Research of Unit Records (USASCRUR).  The RO's letter to 
USASCRUR indicated that a statement by the veteran was 
enclosed, but did not indicate which of several statements 
submitted by the veteran concerning claimed stressors was 
made available to USASCRUR.  

In March 1998, USASCRUR reported that none of the incidents 
described by the veteran were documented in the Operational 
Reports--Lessons Learned of his unit, the 41st Signal 
Battalion, for the period February 1, 1969, to October 31, 
1969.  USASCRUR stated that additional information, including 
the most specific date possible, was required in order to 
provide further research concerning specific combat 
incidents.  

One stressor which has been described by the veteran was an 
enemy attack at night on a POL (petroleum, oil, and 
lubricants) facility at Qui Nhon, Vietnam.  In a statement 
received in August 1996, the veteran said that barrels of 
fuel exploded in mid-air, making large yellow balls of fire; 
the night looked like daylight; and that an explosion 
occurred within 25 yards of the perimeter of the compound 
from which the veteran witnessed the destruction of the POL 
facility.  

In a statement received in September 1998, the veteran stated 
that the date of the POL incident was the day he sustained 
his service-connected back injury, when a carton of grenades 
fell from a vehicle and struck his back.  The veteran's 
service medical records disclose that on August 21, 1969, at 
a service department hospital, he complained that he had 
strained his back two days earlier, and the diagnosis was 
strain.  The veteran's statements, taken together, constitute 
an assertion that the POL incident occurred on or about 
August 19, 1969, at Qui Nhon, South Vietnam.  The veteran has 
stated that there was publicity about the incident, including 
a report on network news in the United States.  

Considering the information provided by the veteran, the 
Board finds that another request should be made to USASCRUR 
to attempt to verify the POL incident.  

With regard to the veteran's claims of entitlement to an 
increased rating for lumbosacral strain with herniated disc 
and to expand the grant of service connection to include 
neurological deficits of the left lower extremity, the Board 
finds that those two claims are intertwined, and that 
additional medical information is required prior to a final 
disposition of the claims.  

The veteran's service-connected low back disorder, 
lumbosacral strain with herniated discs, has been rated as 40 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, pertaining to intervertebral disc syndrome.  That 
diagnostic code provides that a 60 percent evaluation 
requires pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  

At the hearing in December 1997, the veteran testified that, 
in April 1996, his left foot started going numb; his left 
outside leg would get hot, numb, and weak, with spasms, and 
would turn his left foot inward, making him fall.  The 
description of symptoms is a claim for service connection for 
neurological disability of the left lower extremity because 
it is beyond what is contemplated in Code 5293.  

The veteran has not been afforded a VA compensation and 
pension examination by a specialist in neurology.  In early 
June 1996, a physician at a VA orthopedic clinic requested 
that the veteran receive a neurosurgical evaluation.  Later 
in June 1996, at a VA orthopedic examination, some decreased 
sensation in the lateral aspect of the left leg and foot was 
noted.  The veteran was seen at a VA neurosurgery clinic in 
August 1996, but the physician was not requested to and did 
not make findings or offer an opinion on the question of 
whether the veteran suffers neurological deficits of the left 
lower extremity as part of his service connected herniated 
lumbosacral disc disorder.  The Board finds that the veteran 
should undergo a more thorough neurological examination for 
the purpose of determining the current severity of his 
service-connected lumbosacral strain with herniated discs 
(Caffrey v. Brown, 6 Vet. App. 377 (1994)).  Moreover, in 
view of the secondary service connection question presented, 
an adequate VA examination includes an opinion on medical 
causation. Moore v. Derwinski, 1 Vet. App. 401 (1991).  It is 
the Board's judgment that, given the nature of the claim for 
secondary service connection and the absence of an opinion 
that have addressed this question, the neurologist should 
review all records and address the question of the etiology 
of the veteran's claimed neurological deficits of the left 
lower extremity.  38 C.F.R. § 4.2 (1998); Green v. Derwinski, 
1 Vet. App. 121 (1991).  The RO should also address the 
applicability of Allen v. Brown, 7 Vet. App. 439 (1995). 

Also, as noted in the above decision, a therapist indicated 
in August 1996 indicated that the veteran's PTSD was 
aggravated by the pain from his service-connected low back 
disability.  It is the Board's judgment that an issue of 
secondary service connection for PTSD is raised by the 
record.  (See EF v. Derwinski, 1 Vet. App. 324 (1991); Myers 
v. Derwinski, 1 Vet. App. 127 (1991); Payne v. Derwinski, 1 
Vet. App. 85 (1990)) and, as it is intertwined with the 
direct service connection claim, it must first be adjudicated 
by the RO.  Harris v. Derwinski, 1 Vet. App. 180 (1991). In 
considering the question of secondary service connection, an 
adequate VA examination includes an opinion on medical 
causation (Moore, supra) and also addresses the question of 
aggravation (Allen, supra).

With regard to the veteran's claim of entitlement to TDIU, in 
view of the fact that further development and readjudication 
of his service connection and increased rating claims must be 
undertaken, the Board finds that a disposition on the TDIU 
issue should be deferred.  In addition, the Board notes that 
the veteran filed a claim for disability retirement benefits 
with the Kentucky Retirement Systems.  While a hearing 
officer's report and recommended order has been associated 
with the veteran's claims file, the final decision and order 
of the Kentucky Retirement Systems is not of record, and 
should be obtained while this case is in remand status.  

Accordingly, this case is REMANDED to the RO for the 
following:  

1.  The RO should obtain copies of any 
and all records of outpatient treatment 
of the veteran at the VA Medical Center, 
Huntington, West Virginia, since January 
1998 and of records of any inpatient 
treatment of the veteran at that facility 
since September 1998.  

2.  After securing any necessary release 
from the veteran, the RO should obtain a 
copy of the final decision and order of 
the Kentucky Retirement Systems on the 
veteran's claim for disability retirement 
benefits. 

3.  The RO should request that the U.S. 
Armed Services Center for Research of 
Unit Records, Springfield, Virginia, 
attempt to verify an attack by enemy 
forces on a petroleum, oil, and 
lubricants facility at Qui Nhon, South 
Vietnam, on or about August 19, 1969. 

4.  The RO should arrange for the veteran 
to be examined by a specialist in 
neurology for the purpose of determining 
the current severity of his service-
connected lumbosacral strain with 
herniated discs, to include whether he 
has persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological 
findings appropriate to the site of the 
diseased disc, with little intermittent 
relief.  The neurologist should also 
determine if the veteran has any 
additional disability or neurological 
deficits of the left lower extremity that 
have been caused or aggravated by his 
service-connected low back disability.  
It is imperative that the examiner review 
the veteran's medical records in the 
claims file and a copy of this REMAND. 
 
5.  The veteran should also undergo a VA 
psychiatric examination for the purpose 
of determining whether he meets the 
diagnostic criteria for PTSD and, if so, 
the underlying stressor(s) that caused 
the disorder
should be identified.  If PTSD is 
diagnosed and if the veteran's claimed 
stessor (an attack by enemy forces on a 
petroleum, oil, and lubricants facility 
at Qui Nhon, South Vietnam, in August 19, 
1969) is verified (see indented paragraph 
number 2, above), the psychiatrist should 
specifically note whether the veteran's 
PTSD is causally related to the inservice 
stressor.  The examiner should also opine 
whether the veteran's service-connected 
lumbosacral strain with herniated disc 
symptoms, including pain, has caused or 
aggravated any psychiatric disorder that 
may be present, including  PTSD.

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claims may 
now be granted.  If the decision remains adverse to the 
veteran, he and his representative should be provided with an 
appropriate supplemental statement of the case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration.  
The purpose of this REMAND is to obtain clarifying 
information.  

The veteran is advised that, when a claimant, without good 
cause, fails to report for a necessary VA examination, an 
increased rating claim shall be denied.  38 C.F.R. § 3.655 
(1998).  







By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required of 
the veteran until he receives further notice.  




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 


